DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “head, the insert, and the measuring device are retractable radially inward to the same or smaller diameter as the drill tube” as in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically it has been noted that the specification as filed fails to explicitly disclose that all of “the head, the insert, and the measuring device are retractable radially inward to the same or smaller diameter as the drill tube”.  Paragraphs [0018] of the Specification as filed sets forth that the “tool head” is the one that radially retract to “about the same or smaller diameter as the drill tube.  As such, the “insert and the measuring device” being retractable radially inward to the same or smaller diameter as the drill tube” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 6 that “the selected cutting insert” is independently engageable.  However, there is insufficient antecedent basis for “the selected cutting insert” since no “selected cutting insert” has been previously introduced on the claim.
Claims 4 and 17 each recite on line 1 that “the insert” is retractable.  However, it is unclear which specific “insert” claim 4 is referring to since claim 1 (from which claim 4 directly depends on) sets forth “a plurality of inserts”.  Are all of the inserts retractable, or is only one of the inserts retractable?  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 6,536,998 (hereafter—Hyatt--) in view of Azzopardi US 9,032,849 and in further view of Yamakage US 4,451,185.
claim 1, Hyatt discloses as in Figures 1-27b, an apparatus (100, 200, 300, 400, 500, 600, 800, 900, 1000, 1100, 1200 and 1400), comprising a tool head (refer to the head where inserts are disposed as per Figures 1-27b); a plurality of cutting inserts (126, 226, 326, 1126, 1426, 426, 526, 626, 826, 826a/b, 926, 1026, 1226) coupled to the head and configured to engage an inner diameter of a workpiece (14) for machining the workpiece wherein each of the plurality of cutting inserts is independently selectable within the workpiece and such that the selected cutting insert is independently engageable with the inner diameter of the workpiece (refer to the Title, Abstract and the Detailed description of the Embodiments); a boring bar or drill tube (col 7, lines 4-5) coupled to the head, the boring bar or drill tube configured to extend through a guide bore in the workpiece to rotate the tool head therein.
Hyatt fails to disclose that the plurality of cutting inserts are different.
Nevertheless, Azzopardi teaches that it is well known in the art of deep drilling and boring to have a plurality of cutting inserts, the cutting inserts being different (see col 2, lines 54-57) in order to perform different cutting operations with the tool (col 2, lines 57-50).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the plurality of cutting inserts of Hyatt be different based on the teachings of Azzopardi to perform different cutting operations with the same tool.
Hyatt fails to disclose a contact-based measuring device that is positioned proximate to the head and selectively rotatable therewith and configured to measure a radial dimension of the inner diameter.
Nevertheless, Yamakage teaches that it is well known in the art of boring and deep drilling to have a contact-based measuring device (probe 43 of Figure 6) that is positioned proximate to a head (10) and selectively rotatable therewith (e.g. whenever the head rotates, the contact-based measuring device also rotates) and configured to measure a radial dimension (as in Figure 6) of an inner diameter of a workpiece being machined.  Note that the contact-
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Hyatt’s head such that it includes a contact-based measuring device as taught by Yamakage in order to have successive performance of both a boring/deep drilling operation and a measuring operation using the same tool.
In regards to claim 4, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses that the head (of Hyatt), the insert (of Hyatt as modified by Azzopardi), and the measuring device (Hyatt as modified by Yamakage) are retractable.
In regards to claim 5, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses adjustable support devices (124, 230, 232, 330, 1130, 1430, 424, 530, 630 of Hyatt) that extend radially from the apparatus (Figures 1-27b of Hyatt), for centralizing the drill tube within the guide bore and the workpiece with respect to the inner diameter of the workpiece.
In regards to claim 6, Hyatt as modified discloses the apparatus of claim 5, Hyatt as modified also discloses that the adjustable support devices (of Hyatt) are extendable and retractable radially to adjust a position of a centerline of the apparatus with respect to the workpiece (see Figures 1-27b of Hyatt).
In regards to claim 7, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses that the head (of Hyatt) is capable of being used to perform machining operations at a position that is an axial length from an end of the workpiece, the axial length being at least 14 times of a diameter defined by the inner diameter.
claim 16, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses an indexing device (refer to the device of Hyatt that selectively radially actuates the cutting inserts) for selecting one of the plurality of inserts to engage with the inner diameter of the workpiece and maintaining the remainder of the inserts disengaged from the workpiece.  (Note that the term indexing is being interpreted as “the movement of a machine or part of one from one predetermined position to another in order to carry out a sequence of operations” https://www.google.com/search?q=indexing+definition&rlz=1C1GCEA_en___US815&oq=indexing+definition&aqs=chrome..69i57j0l7.3191j1j4&sourceid=chrome&ie=UTF-8; as such, note that the device that selectively permits the radial actuation of the cutting insert, moves from one predetermined position to another the cutting inserts in order to carry out a sequence of operations).
In regards to claim 17, Hyatt as modified discloses the apparatus of claim 4, Hyatt as modified also discloses that the head (of Hyatt), the insert (of Hyatt as modified by Azzopardi), and the measuring device (Hyatt as modified by Yamakage) are retractable, radially inwards to (about) the same diameter as the drill tube (in the same manner as the one disclosed on Figure 1A of the Applicant’s drawings as filed).
In regards to claim 18, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses a processor (of Hyatt as modified by Yamakage) capable of rendering a profile of the inner surface of the workpiece from measurements communicated thereto from the measuring device (see col 5, lines 32-69; col 6, lines 1-69, and col 7, lines 1-34 of Yamakage).
In regards to claim 19, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the tool is capable of being used on the workpiece, the workpiece being a part of a downhole tool.
claim 20, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the tool is capable of being used on the workpiece, the workpiece being a drill collar for a downhole tool.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 6,536,998 (hereafter—Hyatt--) in view of Azzopardi US 9,032,849 and in further view of Yamakage US 4,451,185, as applied to claim 1 and in further view of MacSpadden et al. US 3,991,653 (hereafter—MacSpadden--).
In regards to claim 21, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the contact-based measuring device (Hyatt as modified by Yamakage).
However, fails to disclose that the measuring device is configured to clear debris from a surface of the inner diameter of the workpiece to be measured prior to measuring.
Nevertheless, MacSpadden teaches that it is well known in the art of probes to have a probe (35) in which a probe tip includes apertures that allow the high pressure air flowing through the probe to blow chips and other debris away from the region surrounding the probe's tip.  This permits more precise measurements to be taken.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Hyatt’s measuring device such that it includes apertures that allow to clear debris from a surface of the inner diameter of the workiece prior to measuring as taught by MacSpadden to permit precise measurements to be taken.
Response to Arguments
Applicant’s arguments filed on 10/07/2020 with respect to claims 1-7 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over Hyatt et al. US 6,536,998 (hereafter—Hyatt--) in view of Azzopardi US 9,032,849 and in further view of Yamakage US 4,451,185 and Hyatt et al. US 6,536,998 (hereafter—Hyatt--); Azzopardi US 9,032,849; Yamakage US 4,451,185 and in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722